Citation Nr: 1010159	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-39 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The appellant is the surviving daughter of the deceased 
spouse of a deceased veteran who had active service, 
including from November 1941 until August 1945.  The Veteran 
died in September 1974 and his spouse died in May 2008.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 denial letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran was separated from active service in August 
1945. 

2.  The Veteran died in September 1974, from cardio-pulmonary 
arrested asystole, ischemic heart disease, and 
atherosclerotic cardiovascular disease (ASCVD).

3.  The Veteran's widow applied for non-service connected 
death pension, with aid and attendance, in April 2008.

4.  The Veteran's widow died in May 2008.

5.  The Veteran's widow died the month following her claim 
for benefits.  

6.  The appellant is not a child under the age of 18 years of 
age, is not permanently incapable of self-support, and is not 
under the age of 23 years and pursuing a course of 
instruction.  


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.57, 
3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As discussed below, the appellant's claim is being denied 
based on the law.  Whatever facts are necessary to adjudicate 
the claim are contained in the claims folder.  Thus, notice 
or assistance to the appellant with respect to this issue 
would be fruitless.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c) (4).  Thus, VA's duties to notify and 
assist have been satisfied and the Board turns to an 
evaluation of the appellant's claims on the merits.   

Merits of the Claim

The appellant claims that she should be awarded accrued 
benefits for her deceased mother's claim for death pension 
with aid and attendance.  

The Veteran, the husband of the appellant's mother, died in 
September 1974.  His spouse applied for death pension with 
aid and attendance; the application was received by VA in 
April 2008.  In the April 2008 application, while the 
appellant's mother indicated that she had a child with the 
Veteran, it was not reported that the child or children were 
unmarried children that were under the age of 18 years of 
age, at least 18 but under 23 years of age and pursuing an 
approved course of education, or of any age if they became 
permanently unable to support themselves before reaching age 
18.  The April 2008 applicant (Veteran's spouse) died in May 
2008, the month following the receipt of the claim.  The 
appellant appears to be the daughter of the Veteran and April 
2008 applicant.  

Accrued benefits include periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 C.F.R. § 3.1000.  

The law specifies, under 38 C.F.R. § 3.1000(a)(2), that 
accrued benefits can be paid upon the death of a surviving 
spouse or remarried surviving spouse, to the Veteran's 
children.  However, under 38 C.F.R. § 3.57, a "child" of 
the Veteran means an unmarried person who is a legitimate 
child and (i) is under the age of 18 years, (ii) became 
permanently incapable of self-support before reaching 18 
years, or (iii) is pursuing a course of instruction at a VA 
approved educational institution and is between the ages of 
18 and 23 years.  The record indicates that the appellant is 
not a "child" who can receive benefits as it is defined by 
the applicable laws and regulations.  Although no copy of the 
appellant's birth certificate is of record, the appellant's 
mother indicated in her April 2008 claim that she did not 
have a child fitting the criteria for a dependent "child."  
Furthermore, the Board notes that the Veteran died in 
September 1974 and that the appellant's mother has reported 
that she had a child with the Veteran and that she did not 
remarry following his death.  There is no indication that 
Veteran's spouse had any other children outside of marriage 
subsequent to the Veteran's death.  Thus, the record 
indicates that assuming the appellant is the child of the 
Veteran and the spouse, she is over 23 years of age, the 
maximum possible age to be considered a "child," unless she 
was permanently incapable of self-support.  No evidence of 
record indicates that the appellant is permanently incapable 
of self-support and she has not made such a claim.  The 
record thus indicates that the appellant does not qualify for 
accrued benefits as she is not a "child" as defined by 
applicable regulations.

Furthermore, even if, for the sake of argument, the Board 
were to determine that the appellant was a "child" 
qualifying for benefits, which the Board does not, the 
appellant still would not qualify for accrued benefits.  The 
record does not indicate that VA ever made a decision 
regarding the appellant's mother's death pension claim.  As 
previously stated, the appellant's mother filed her claim in 
April 2008 and died in May 2008.  Even if the appellant's 
mother were deemed to warrant benefits, she died prior to her 
possible receipt of them.  Under 38 C.F.R. § 3.500(g) the 
appellant would only be able to receive payment for the last 
day of the month before her mother died.  However, her mother 
died before the first month a payment would have been 
possible, as granted claims are only paid starting the month 
after the receipt of the claim; in this case that would have 
been May 2008.  Thus, the appellant's mother, at the 
earliest, and only if her claim was granted, would have 
received benefits starting May 2008.  However, as the 
appellant's mother died in May 2008, the only possible 
payment possible would have been in April 2008, prior to the 
earliest possible date payment could have been possible to 
the appellant's mother.  Therefore, the law indicates that no 
accrued benefits would be available for the appellant's 
receipt, even if the Board had found her to be a qualifying 
"child."  

There can be no doubt from review of the record that the 
Veteran rendered honorable, faithful, decorated service for 
which the Board is grateful.  However, while the Board has 
carefully reviewed the record in depth, it has been unable to 
identify a basis upon which any benefit may be granted to the 
appellant.  Although the Board is sympathetic to the 
appellant's claims, it is without authority to grant her 
claims and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


